PER CURIAM:
Jhan P. Gibbs, a federal prisoner, appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 28 U.S.C. § 2241 (2000) petition. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Gibbs v. Bauknecht, No. 6:07-cv-00735-GRA, 2007 WL 2822382 (D.S.C. Sept. 27, 2007). We dispense with oral argument because the facts and legal contentions are adequately *540presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.